Citation Nr: 1036850	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter comes before the Board on appeal from February 2007 
and May 2010 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The current claim on appeal was received on February 17, 2004.  
In August 2004, the RO denied entitlement to service connection 
for a seizure disorder.  The Veteran duly appealed the matter.  
In December 2006, the Board held that service connection was 
warranted for a seizure disorder.  By means of a February 2007 
rating decision the RO implemented the December 2006 Board 
decision.  An initial disability rating of 10 percent, effective 
February 17, 2004.  The Veteran appealed the initially assigned 
disability rating of 10 percent.  In May 2010, the RO revisited 
the matter and determined that an initial disability rating of 40 
percent was warranted, effective February 17, 2004.

In this decision, the Board in part grants the Veteran an 80 
percent rating for a seizure disorder, effective December 26, 
2008.  

Under the law, VA will grant a total rating for compensation 
purposes based on unemployability (TDIU) when the evidence shows 
that a veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability. If there are two or 
more such disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more. 38 
C.F.R. § 4.16(a) (2009).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the issue is raised by the 
record.  

As a result of this decision, the Veteran's combined service-
connected disability ratings meet or exceed the threshold 
evaluation for consideration for total rating.  Further, during 
the June 2010 hearing, the Veteran's spouse indicated that the 
Veteran's seizures had interfered with his employment and since 
his falls in 2008 and 2009 he had lost his independence.  

The issue of the Veteran's entitlement to TDIU is therefore 
REFERRED to the RO for appropriate action and adjudication.  
The issues of entitlement to service connection for a left hip 
fracture, right hip fracture, and a torn rotator cuff are also 
raised by the record and are REFERRED to the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim pertaining to an increased evaluation for 
his service-connected seizures and he has otherwise been assisted 
in the development of such claim.


2.  From February 17, 2004, to December 25, 2008, the Veteran's 
service-connected seizure disorder was manifested by two major 
seizures a year and minor seizures on a weekly basis.

3.  As of December 26, 2008, the Veteran's service-connected 
seizure disorder has been manifested by either an average of one 
major seizure every three months, more than 10 minor seizures per 
week, or a combination thereof.


CONCLUSIONS OF LAW

1.  From February 17, 2004, to December 26, 2008, the criteria 
for an initial disability rating greater 40 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.121, 4.122, 4.124a, Diagnostic Codes 
8910, 8911 (2009).

2.  As of December 26, 2008, the criteria for a rating of 80 
percent, and not higher, for an idiopathic seizure disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.121, 4.122, 4.124a, Diagnostic 
Codes 8910, 8911 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

A VCAA letter dated in May 2004 explained the evidence necessary 
to substantiate the Veteran's claim for service connection for 
seizure.  Entitlement to service connection for PTSD was granted 
by the Board in December 2006.  

Additionally, letters dated in March 2006, April 2006 and July 
2007 explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.

Although the Veteran was specifically notified of the 
requirements to establish entitlement to an increased rating, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of this information for newly raised 
or "downstream" issues, such as claims for increased 
compensation following the initial grant of service connection 
for a disability, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).   As 
such, and as stated above, the appropriate notice has been given 
in this case.

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal.

With regard to the duty to assist, the claims file contains 
service treatment records, , reports of VA post-service 
treatment, reports of VA examinations dated in June 2004 and 
February 2010, and transcripts of hearings conducted in August 
2006 and June 2010.  Based on the foregoing considerations, the 
Board finds that the VA examinations of record are adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Board has a duty 
to ensure VA examinations are adequate).

All relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There is 
no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

As in this case, where the Veteran is appealing the initial 
assignment of a disability rating, the severity of the disability 
is to be considered during the entire period from the initial 
assignment of the evaluation to the present time.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  A Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time of the initial rating period 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran's seizure disorder was awarded under 38 C.F.R. § 
4.124a, Diagnostic Code 8910 (grand mal epilepsy).  It could also 
be rated under Diagnostic Code 8911 (petit mal epilepsy).

Under Diagnostic Code 8910, for grand mal epilepsy, and 
Diagnostic Code 8911, for petit mal epilepsy, both the frequency 
and type of seizure a Veteran experiences are considered in 
determining the appropriate rating.  A major seizure is 
characterized by generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of postural 
control (akinetic type).  38 C.F.R. § 4.124a.

Further, under 38 C.F.R. § 4.121, regarding the identification of 
epilepsy, to warrant a rating the seizures must be witnessed or 
verified at some time by a physician, and regarding the frequency 
of epileptiform attacks, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  It is also provided that the 
frequency of seizures should be ascertained under the ordinary 
conditions of life while not hospitalized.

Under the general formula for major and minor epileptic seizures, 
both the frequency and type of seizure a Veteran experiences are 
considered in determining the appropriate rating evaluation. 

 A 40 percent rating is warranted when there is at least one 
major seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2009).

A 60 percent rating is warranted when there is an average of at 
least one major seizure in 4 months over the last year; or 9 to 
10 minor seizures per week.  Id.

An 80 percent evaluation is warranted when there is an average of 
at least one major seizure in 3 months over the last year; or 
more than 10 minor seizures weekly.  Id.

A 100 percent evaluation is warranted when there is an average of 
one major seizure per month over the last year.  Id.

Note (1) to the General Rating Formula for Major and Minor 
Epileptic Seizures provides that, when continuous medication is 
shown necessary for the control of epilepsy, the minimum rating 
will be 10 percent.  This rating will not be combined with any 
other rating for epilepsy.  Note (2) provides that, in the 
presence of major and minor seizures, the predominating type of 
epilepsy is to be rated.  Note (3) provides that there will be no 
distinction between diurnal and nocturnal major seizures.  38 
C.F.R. § 4.124a.

An October 2004 VA treatment note indicates that the Veteran was 
experiencing seizures at least on a weekly basis.

In August 2006, the Veteran testified that his seizure medication 
was working and that he had been able to drive himself to the 
hearing.

In July 2007, the Veteran submitted that he received treatment 
for a grand mal seizure in February 2007.  Additionally, in June 
2007, he experienced a seizure in his home, which resulted in 
loss of consciousness and a fall.  Focal seizures continued to be 
present, despite medication.  The Veteran indicated that he was 
informed in November 2003 that he could no longer drive due to 
his seizure disorder.

VA treatment records confirm that the Veteran experienced a 
seizure while in the hospital in February 2007 and that in June 
2007 a seizure resulted in a period of unconsciousness.  A 
history of seizures in September 2006 and January 2007 was also 
noted, but there was no indication as to what type of seizure was 
experienced.  Upon neurology consultation dated in October 2007, 
the Veteran related a history of one yearly full-blown grand mal 
seizure, the last being in June 2007, and weekly or more complex 
partial type seizures.  In November 2007, it was noted that the 
Veteran had experienced three convulsions in the past year.

In April 2008, the Veteran related that he was experiencing a 
major seizure, on average, once a month, which he characterized 
as simple complex seizures.  He also indicated that he had fallen 
on several occasions due to his seizure activity, incurring 
bruises, a head injury, and a torn rotator cuff.  The Veteran 
related that he had been hospitalized on several occasions from 
October 2007 through December 2007.

An April 2009 neurology consult indicated that the Veteran's 
seizure disorder had been under fairly good control until the 
past few months.  

However, the neurologist related that on December 26, 2008, the 
Veteran experienced a seizure and dislocated his left hip.  In 
January 2009, he fractured his right hip and while hospitalized 
he experienced three additional seizures.  His last seizure had 
been in April 2009, characterized as a focal seizure with altered 
level of consciousness, lasting approximately three minutes.  

In February 2010, the Veteran was afforded a VA examination.  The 
Veteran recounted that he experienced complex partial type 
seizures approximately six times  a week, since 2003.  There had 
been no witnessed convulsions in the past three months, but the 
most recent witnessed generalized tonic clonic convulsion was in 
January 2009, which resulted in a right hip fracture.  Every 
three months, a medical visit was required to treat the Veteran's 
epilepsy.  The Veteran had not experienced any episodes of 
narcolepsy or generalized non-conclusive epilepsy in the past 
twelve months.  He had experienced at least two episodes of 
generalized conclusive epilepsy in the past year and at least one 
episode of complex partial epilepsy a month.  The frequency of 
complex partial epilepsy characterized by brief episodes of 
random motor movements, hallucinations, perceptual illusions, 
abnormalities of thinking, memory, or mood, or autonomic 
disturbances, was five to eight in the last 12 months.

In June 2010, the Veteran's spouse, a registered nurse, testified 
that he had been hospitalized in June 2010 due to his seizure 
activity.  She also testified that he had experienced two major 
seizures in the past five days and between 12 and 18 major 
seizures in the past 12 months.  The Veteran had been 
hospitalized three times in the last four months due to his 
seizure activity.  She also indicated that the Veteran 
experienced focal seizures on a daily basis and partial complex 
seizures approximately three times a day.

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's seizure 
disorder more closely approximates a 40 percent rating, for the 
period from February 17, 2004 to December 25, 2008.  Effective 
December 26, 2008, the Veteran's disability picture approximates 
an 80 percent rating. 

From February 17, 2004 to December 25, 2008, the objective 
medical evidence of record demonstrates that the Veteran 
experienced major two major seizures a year and minor seizures on 
a weekly basis.  There is no objective evidence of at least three 
major seizures in a twelve month period or of 9 to 10 minor 
seizures per week, such as to warrant an increased disability 
rating of 60 percent, for the period from February 17, 2004 to 
December 25, 2008.

Thereafter, an April 2009 neurology consultation indicated that 
the Veteran's service-connected seizure had recently increased in 
severity, starting on December 26, 2008, when he experienced a 
seizure that resulted in a fractured left hip.  The objective 
evidence of record demonstrates that the Veteran experienced 
three seizures in 2009 and a February 2010 VA examination report 
indicated a history of at least two episodes of generalized 
conclusive epilepsy in the past year and at least one episode of 
complex partial epilepsy a month.  

Effective December 26, 2008, resolving all doubt in favor of the 
Veteran, his seizure disability picture is approximated by an 80 
percent rating.

While an 80 percent rating is warranted, the Veteran's total 
disability picture does not rise to the level of severity 
required for a 100 percent rating, warranted where the Veteran 
averages at least 1 major seizure per month over the last year, 
as there is no clinical evidence of record within the scope of 38 
C.F.R. §§ 4.121 and 4.122 indicating this frequency over a 
sustained period.

Accordingly, the Board finds that for the period from February 
17, 2004 through December 26, 2008, a disability rating greater 
than 40 percent is not warranted.  Effective December 26, 2008, 
the Veteran's seizure disorder most closely approximates the 
criteria for an 80 percent disability rating, and an 80 percent 
disability rating, and not higher, is granted.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1)(2009), the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown,  9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case, there is no objective evidence of any symptoms due 
to the Veteran's seizure disorder are not contemplated by the 
pertinent rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the assignment of 
an extraschedular rating is not warranted.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338- 
339 (1996)(When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own.).


ORDER

From February 17, 2004, to December 25, 2008, an initial 
disability rating greater than 40 percent for a seizure disorder 
is denied.

Effective December 26, 2008, an initial disability rating of 80 
percent, but no higher, for a seizure disorder is granted. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


